 In the Matter Of MONUMENT MILLSandTEXTILEWORKERSBROTHERHOODCase No. R-1055.-Decided December 7, 1938Textile Industry-Investigation of Representatives:controversyconcerningrepresentation of employees:rival organizations;contractwith interveningunion in effect until it is determinedunder Act that it isno longer entitledto act as bargainingagent-Unit Appropriatefor CollectiveBargaining:pro-duction and maintenance employees at single plant, excluding executives, man-agers, submanagers,foremen, assistant foremen, timekeepers,salesmen, andmill and office clerical employees;stipulation asto-Election OrderedMr. Bernard J. Donoghue,for the Board.Mr. John I. Donna,of Pittsfield, Mass., for the Company.Mr. Frank J. Brothers,ofGreat Barrington,Mass., for theBrotherhood.Mr. Samuel Angoff,of Boston, Mass., andMr. Horace Riviere,of Holyoke, Mass., for the T. W. O. C.Mr. Albert J; Hoban,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 21, 1938, Textile Workers Brotherhood, herein called theBrotherhood, filed with the Regional Director for the First Region(Boston,Massachusetts) a petition alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Monument Mills of Housatonic, Massachusetts, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.The petition was amendedon July 26, 1938.On September 16, 1938, the National Labor Rela-tionsBoard, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 1, as amended, or-dered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon duenotice.On October 1, 1938, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, upon10 N. L. R. B., No. 23.347 348NATIONAL LABOR RELATIONS BOARDtee, herein called the T. W. O. C., a labor organization claiming torepresent employees directly, affected by the investigation.Pursuant to an amended notice, copies of which were duly servedupon all parties, a hearing' was held on October 13 and 14, 1938,at Great Barrington, Massachusetts, before Alvin J. Rockwell, theTrial Examiner duly designated by the Board.The Board, theCompany, the Brotherhood, and the T. W. O. C.1 were representedby counsel and participated in the hearing.Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made several rulings oii^motions and objections to the admission of evidence.The Boardhas reviewed the rulings of.the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.At the hearing the T. W. O. C. moved that the petition be dismissedand on November 5, 1938, it filed a brief in support of the motion.This motion, which was referred to the Board by the Trial Exam-iner, is hereby denied.On November 8, 1938, the Brotherhood fileda brief with the Board.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYMonumentMillsisaMassachusetts corporation engaged in themanufacture of cotton yarns and bedspreads.The plant of theCompany is located at Housatonic,Massachusetts.Approximately,85 per cent of the raw cotton, comber and card strips,rayon yarn,dyestuffs,chemicals,and other raw materials used by the Companyin the manufacture of its finished products are transported to theplant- from points outside the Commonwealth of Massachusetts.During the 12 months immediately preceding the hearing the grossvalue of raw-material purchases was approximately$216,000.Forthe same period the gross volume of'the Company's sales amountedto $650,000 in value.Approximately 86 per cent of the productssomanufactured were sold and shipped'to customers located inStates other than the Commonwealth of Massachusetts.There are over 300 production employees at the Housatonic plant.II.THE ORGANIZATIONS INVOLVEDTextileWorkers Brotherhood is a labor organization unaffiliatedwith any national organization. It admits to membership the pro-I The record shows that the T. W. O. C. Intervened on behalf of its Local 114. DECISIONS AND ORDERS349duction and maintenance employees of the Company, excludingoffice and supervisory employees.Local 114, TextileWorkers Organizing Committee, is a labor,organization affiliated with the Committee for Industrial Organiza-tion, admitting to its membership the production and maintenanceemployees of the Company, excluding office and supervisoryemployees.III.THE QUESTION CONCERNING REPRESENTATIONOn May 4, 1937, during a strike of the Company's employees, anagreement for a consent election was entered into by the Companyand the T. W. O. C. No other organization then claimed to repre-sent the employees.At the election which was conducted on May 6,1937, under the supervision of the Regional Attorney for the FirstRegion, of the 437 employees voting, 402 designated the T. W. O. C.as their representative.Following the election, the T. W. O. C. andthe Company entered into negotiations which culminated on May25,1937, in a collective bargaining agreement recognizing theT.W. O. C. as the exclusive representative of the Company's em-ployees.In May 1938 the T. W. O. C. and the Company begannegotiations which, on June 14, 1938, terminated in a new agreementto be effective until June 15, 1939, "or until such earlier date as itbe determined under the Wagner Act that the Textile Workers Or-ganizing Committee is no longer entitled to act as bargaining agent."No new proof of authority to represent the employees was requestedby the Company during the 1938 negotiations with the T. W. O. C.Meanwhile, in April 1938, several employees of the Companyformed Independent Local Union of Housatonic.On June 28, 1938,the employees who were active in Independent Local Union ofHousatonic organized the Brotherhood which, on July 21, 1938,,claiming to represent a majority of the Company's employees, filedits petition for certification with the Regional Director.In view of the above-quoted provision, the contract cannot be con-sidered a bar to the claim of the Brotherhood.2We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECTOF THE QUESTION CONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with, the operations of the Companydescribed in Section I above, has it close, intimate, and substantial2Matter of Farr Alpaca Company,Inc.andFederal Local Union No. 21644 of the Ameri-,an Federation of Labor, 9 N.L R. B 1208. 350NATIONALLABOR RELATIONS BOARDrelation to trade, traffic,and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITAt the hearing all the parties stipulated that the appropriate unitconsists of all production and maintenance employees of the Com-pany, excluding executives,managers,submanagers,foremen, assist-ant foremen,timekeepers,salesmen, and mill and office clerical em-ployees.These employees are eligible to membership in both unionsand are covered by the agreement between the Company and the-T.W.O.C.We find that all production and maintenance employees of theCompany,excluding executives,managers,submanagers,foremen,assistant foremen, timekeepers,salesmen, and mill and office clericalemployees, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and collectivebargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESAt the hearing the Company introduced in evidence a list of 309,employees in the appropriate unit who worked between the weekending July 23, 1938, and the week ending October 8, 1938.The°Brotherhood,which claimed to represent a majority of the employeeswithin the appropriate unit, introduced in evidence 203 membershipcards, signed within the week immediately preceding the hearing.More than 130 names which were on the cards appeared upon the listof names furnishedby the Company.The T. W. O. C., in supportof its motion to dismiss,introduced acopy of the certification of the results of the consent election of May6, 1937, and copies of the subsequent agreements with the Company.Under these circumstances we find that an election by secret ballotis necessary to resolve the question concerning representation.All theparties agreed that those eligible to vote in the event that the Boarddirected an election should, with one exception,be the employees ofthe Company who worked between the week ending July 23, 1938, andthe week ending October 8,1938, and whose names appear on the listof names ofemployees submitted by the Company at the hearing.The T. W. O. C. contended that Joseph LaBonne, whose name ap-peared on the list, was a supervisory employee. The record shows thatLaBonne is a section hand whose duties consist of setting up and re-pairing machinery.There is no evidence that he has ever acted in DECISIONS AND ORDERS351a supervisory capacity.We are of the opinion that he is eligible tovote in the election.Accordingly, those eligible to vote shall be thoseemployees who worked between the week ending July 23, 1938, andthe week ending October 8, 1938.Upon the basis of the above findings of fact and upon the entirerecord in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Monument Mills, Housatonic, Massachu-setts,within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All production and maintenance employees of the Company,exclusive of executives, managers, submanagers, foremen, assistantforemen, timekeepers, salesmen, and mill and office clerical employees,constitute a unit appropriate for the purposes of collective bargain-ing,within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Monument Mills, Housatonic, Massachusetts, an election by secretballot shall be conducted within fifteen (15) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the First Region acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all production and maintenance em-ployees of the Company who worked between the week ending July23, 1938, and the week ending October 8, 1938, exclusive of executives,managers, submanagers, foremen, assistant foremen, timekeepers,salesmen, and mill and office clerical employees, and those employeeswho have since quit or been discharged for cause, to determine whetherthey desire to be represented by Textile Workers Brotherhood or byTextileWorkers Organizing Committee affiliated with the Committeefor Industrial Organization for the purposes of collective bargaining,or by neither. 352,[SAME TITLENATIONAL LABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVESJanuary 11, 1939On December 7, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled case.The Direction of Election provided that anelection by secret ballot be conducted within fifteen (15) days fromthe date of the Directionamong allproduction and maintenanceemployees ofMonument Mills,Housatonic,Massachusetts,whoworked between the week ending July 23, 1938, and the week end-ing October 8, 1938, exclusive of executives, managers, submanagers,foremen, assistant foremen, timekeepers, salesmen, and mill and officeclerical employees, and those employees who had since quit or beendischarged for cause, to determine whether they desired to be rep-resented, for the purposes of collective bargaining, by the TextileWorkers Brotherhood or by the Textile Workers Organizing Com-mittee, affiliatedwith the Committee for Industrial Organization,or by neither.Pursuant to the Direction of Election, an election by secret ballotwas conducted under the direction and supervision of the RegionalDirector for the First Region (Boston, Massachusetts), on December22, 1938.Full opportunity was accorded to all the parties to thisinvestigation to participate in the conduct of the secret ballot andtomake challenges.On December 23, 1938, the Regional Director,acting pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series1,as amended, issuedand duly served upon the parties an Intermediate Report on theelection.No objections or exceptions to the Intermediate Reporthave been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote-------------------------------- 310Total number of ballots cast--------------------------------290Total number of ballots cast for Textile Workers Brotherhood- 152Total number of ballots cast for Textile Workers OrganizingCommittee,affiliatedwith the Committee for IndustrialOrganization----------------------------------------------120Total number of ballots cast for neither--------------------13Total number of blank ballots------------------------------0Total number of void ballots ---------------------------------2Total number of challenged ballots--------------------------3 DECISIONS AND ORDERS353By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY CERTIFIEDthat the Textile Workers Brotherhood hasbeen selected by a majority of the production and maintenance em-ployees of Monument Mills, Housatonic, Massachusetts, exclusive ofexecutives, managers, submanagers, foremen, assistant foremen,'time-keepers, salesmen, and mill and office clerical employees, as theirrepresentative for the purposes of collective bargaining, and that,pursuant to Section 9 (a) of the Act, Textile Workers Brotherhoodis the exclusive representative of all such employees for the pur-poses of collective bargaining in respect to rates of pay, wages, hoursof employment, and other conditions of employment.10 N. L.R. B., No. 23a.-